 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   HECTOR ALEMAN,                               Case No. 1:15-cv-01293-LJO-JDP (PC)

12                       Plaintiff,               ORDER THAT INMATE HECTOR ALEMAN,
                                                  CDCR # T-29443 IS NO LONGER NEEDED AS
13            v.                                  A PARTICIPANT IN THESE PROCEEDINGS,
                                                  AND THE WRIT OF HABEAS CORPUS AD
14   C/O K. ACOSTA, et al.,                       TESTIFICANDUM IF DISCHARGED

15                       Defendants.

16

17            A settlement conference in this matter commenced on December 11, 2018, inmate Hector

18   Aleman CDCR # T-29443, is no longer needed by the Court as a participant in these proceedings,

19   and the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

20
     IT IS SO ORDERED.
21

22   Dated:        December 11, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                    1
